|[pic]                                                                             |
|                                                                                  |
|Court of Appeals                                                                  |
|Second District of Texas                                                          |
|CHIEF JUSTICE         |                                     |CLERK                 |
|TERRIE LIVINGSTON     |TIM CURRY CRIMINAL JUSTICE CENTER    |                      |
|                      |401 W. BELKNAP, SUITE 9000           |DEBRA SPISAK          |
|JUSTICES              |FORT WORTH, TEXAS 76196              |                      |
|LEE ANN DAUPHINOT     |                                     |CHIEF STAFF ATTORNEY  |
|ANNE GARDNER          |TEL: (817) 884-1900                  |LISA M. WEST          |
|SUE WALKER            |                                     |                      |
|BILL MEIER            |FAX: (817) 884-1932                  |GENERAL COUNSEL       |
|LEE GABRIEL           |                                     |CLARISSA HODGES       |
|BONNIE SUDDERTH       |www.2ndcoa.courts.state.tx.us        |                      |

                                   2-6-15

|Archie Atkins  TDCJ# 1837448          |                                   |
|William Clements Unit                 |                                   |
|9601 Spur 591                         |                                   |
|Amarillo, TX 79107                    |                                   |

RE:   Court of Appeals Number:    02-13-00061-CR, 02-13-00062-CR
                                  02-13-00063-CR, 02-13-00064-CR

      Trial Court Case Number:    1228561D, 1287533R
                                  1287534R, 1287535R


Style:      Archie Atkins
      v.
      The State of Texas

      We are in receipt of correspondence in connection with the above case.
The cost for a copy of the record is as follows:


      Clerk’s Record 02-13-061-CR (121 pgs)         $   40.50
      Clerk’s Record 02-13-062-CR (112 pgs)                 56.00
      Clerk’s Record 02-13-063-CR (113 pgs)                 56.50
      Clerk’s Record 02-13-064-CR (115 pgs)                 57.50
      Reporter’s Record Vol. 6 Vols.    (438 pgs)        219.00




      Estimated POSTAGE                             $   10.00
      TOTAL                                         $ 439.50


This court has no jurisdiction to compel the trial court to provide copies.
This court does not provide free copies of any documents without prepayment
of costs. Our charge is 10 cents per page up to page 50 and 51 cents per
page thereafter, payable in advance by cashier’s check or money order. If
you desire copies of the above mentioned, send a cashier’s check or money
order in the amount of $439.50 Make cashier’s check or money order payable
to Clerk, Court of Appeals.
|     |                                                                   |


                                             Sincerely,
                                             Karen Brown
                                             Deputy Clerk